DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 

Response to Amendment
The Amendment filed 06/07/2021 has been entered.  Claims 1-11, 21-24 & 27-29 are pending in the application.  Claims 22 & 23 are withdrawn.  Claims 12-20 & 25-26 are cancelled.  Claims 27-29 are entered as “New”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 21, 27 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Meza (U.S. Patent 6,048,183) which incorporates by reference (Column 1, Lines 6-12) Hartley (U.S. Patent 4,153,391), in view of Zimmerman (U.S. Patent 5,476,367), further in view of Moen (U.S. Patent 8,752,629).
As to Claim 1, Meza teaches a diaphragm pump (11) comprising: a head (17) comprising (as shown in Figure 4) an inlet port (19) and an outlet port (21) and defining an inlet side (each of the structural elements of the inlet to the pump which allow for fluid communication from and including inlet 19 to and including chambers 81) including a plurality of inlet chambers (81, as shown in Figure 1; Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist); a diaphragm (33) and an outlet side (each of the structural elements of the outlet within the pump which allow for fluid communication from and including outlet 85 to and including outlet port 21) having a center outlet chamber (91/101; Figure 4 shows outlet chamber 91/101 centrally located in pump 11) intermediate (as shown in Figures 1/4) the plurality of inlet chambers (81); a plurality of inlet valves (87), wherein each of the plurality of inlet chambers (81) includes (Column 5, Lines 42-44 states each of the diaphragm regions are identical) an associated inlet valve (87) of the plurality of inlet valves (87), and the diaphragm (33) is sequentially engaged by (the nutating motion of wobble plate 49 as it rotates will sequentially actuate each respective diaphragm 33 zone 86 aligned with each of the inlet chambers 81, causing engagement with the inlet valves 87; Column 7, Lines 29-40) each of the inlet valves (87) of the plurality of inlet valves (87); a single shutoff valve (23) controlling fluid flow from (Column 4, Lines 28-33, states the shutoff valve 23 shuts off the motor when the pump discharge pressure rises above a predetermined level, so the shutoff valve controls fluid to outlet chamber 101 by shutting off the motor) the center outlet chamber (91/101); a single bypass valve (Column 7, Lines 51-53 state a bypass valve can be used between the outlet and the inlet to control excess pressure) in fluid communication with (Column 7, Lines 51-53) the center outlet chamber (91/101) and each of the plurality of inlet chambers (81), the center outlet chamber (91/101) intersecting (as shown in Figure 4) each of the plurality of inlet chambers (81).
Meza does not teach a single bypass valve within the center outlet chamber…the center outlet chamber having an oval cross section.
Zimmerman describes a wobble plate actuated diaphragm pump, and teaches a single bypass valve (141 comprised of the elements in Column 5, Lines 16-36) within (Column 5, Lines 16-36; Figure 5 shows bypass region 145 within center outlet chamber 125) the center outlet chamber (125; shown in Figure 2 in the center of the pump).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the bypass valve, as taught by Mesa, within the Mesa center outlet chamber, as taught by Zimmerman, to control the pressure in the outlet chamber (Zimmerman Column 5, Lines 16-36).
Moen describes a valve assembly for regulating fluid flow, and teaches the shape of respective chambers, cylinders and plungers can vary and include that of an oval shape (Column 4, Lines 21-27; Column 7, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the center outlet chamber, as taught by Meza, with an oval cross section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the center outlet chamber without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to Claim 2, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the single shutoff valve (Meza 23) comprising a plunger (see Meza Figure 1 below) extending into (as shown in Meza Figure 1) the center outlet chamber (Meza 91/101).

    PNG
    media_image1.png
    639
    862
    media_image1.png
    Greyscale

Meza Figure 1, Modified by Examiner

As to Claim 3, Meza, as modified, teaches all the limitations of Claims 1 & 2, but Meza is silent on the cross-sectional shape of the plunger, so does not explicitly teach the plunger comprises an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the plunger (212) comprises an oval cross section (Column 4, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plunger, as taught by Meza, with an oval cross-section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the plunger without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to Claim 4, Meza, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a plunger (as shown in Meza Figure 1 in the Claim 2 rejection above) comprises a stem (see Meza Figure 1 below), the stem (see Meza Figure 1 below) including a recess (see Meza Figure 1 in Claim 2 rejection above) receiving a spring (as shown in Meza Figure 1).

    PNG
    media_image2.png
    617
    516
    media_image2.png
    Greyscale

Meza Figure 1, Modified by Examiner

As to Claim 5, Meza, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach a plunger (as shown in Meza Figure 1 in the Claim 2 rejection above) comprises a head (as shown in Meza Figure 1) with an oval cross section and a stem (as shown in Meza Figure 1 in the Claim 4 rejection above) connected to (as shown in Meza Figure 1) the head (as shown in Meza Figure 1), the stem (as shown in Meza Figure 1 in the Claim 4 rejection above) including a recess (see Meza Figure 1 in Claim 2 rejection above) receiving a spring (as shown in Meza Figure 1 in the Claim 4 rejection above).
Meza is silent on the cross-sectional shape of the plunger, so does not explicitly teach the plunger head comprises an oval cross section.
Moen describes a valve assembly for regulating fluid flow, and teaches the plunger (212) head comprises an oval cross section (Column 4, Lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the plunger, as taught by Meza, with an oval cross-section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the plunger without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to Claim 8, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the plurality of inlet chambers (Meza 81) comprises three inlet chambers (Meza 81, as shown in Meza Figures 1 & 4; Meza Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist).
As to Claim 9, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the plurality of inlet chambers (Meza 81) comprises three (as shown in Meza Figures 1 & 4; Meza Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist) inlet chambers (Meza 81) arranged in a triangular configuration (as shown in Meza Figure 4 below) in the head (Meza 17) with the central outlet chamber (Meza 91/101) intermediate (as shown in Meza Figures 1/4) and partially axially overlapping (as shown in Meza Figure 4) the three inlet chambers (Meza 81).

    PNG
    media_image3.png
    374
    727
    media_image3.png
    Greyscale

Meza Figure 4, Modified by Examiner

As to Claim 10, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach a wobbler device (Meza 49) actuating (see end of paragraph for clarification) the inlet valves (Meza 87).  As Meza wobble plate 49 rotates, wobble plate 49 will move Meza pumping member 37 of Meza diaphragm 33 into and out of Meza chambers 81.  This action will increase and decrease the volume of Meza chambers 81, actuating Meza inlet valves 87 in the process.  See Meza Column 7, Lines 41-50.
As to 11, Meza, as modified, teaches all the limitations of Claim 1, and Meza appears to teach a switch to the top of, and as part of, shutoff valve 23 in Meza Figure 1.  However, Meza does not explicitly teach a switch, but does state Hartley is incorporated by reference into Meza.  Hartley, teaches a single shutoff switch (Hartley 147; Figure 3, Column 6, Lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the switch, as taught by Hartley, in conjunction with the shutoff valve, as taught by Meza, since Meza incorporates Hartley by reference and to control the outlet (133) pressure (gauged by the pressure in chamber 139) by energizing and de-energizing the motor (Column 6, Lines 54-59).
As to Claim 21, Meza teaches a head (17) for a diaphragm pump (11); the head (17) comprising (as shown in Figure 4): an inlet port (19) and an outlet port (21) and defining an inlet side (each of the structural elements of the inlet to the pump which allow for fluid communication from and including inlet 19 to and including chambers 81) including a plurality of inlet chambers (81, as shown in Figure 1; Column 5, Lines 42-44 states at least two other identical chambers exist in the pump, so at least three chambers exist); a diaphragm (33) and an outlet side (each of the structural elements of the outlet within the pump which allow for fluid communication from and including outlet 85 to and including outlet port 21) having a center outlet chamber (91/101; Figure 4 shows outlet chamber 91/101 centrally located in pump 11) intermediate (as shown in Figures 1/4) the plurality of inlet chambers (81); a plurality of inlet valves (87), wherein each of the plurality of inlet chambers (81) includes (Column 5, Lines 42-44 states each of the diaphragm regions are identical) an associated inlet valve (87) of the plurality of inlet valves (87), and the diaphragm (33) is sequentially engaged by (the nutating motion of wobble plate 49 as it rotates will sequentially actuate each respective diaphragm 33 zone 86 aligned with each of the inlet chambers 81, causing engagement with the inlet valves 87; Column 7, Lines 29-40) each of the inlet valves (87) of the plurality of inlet valves (87); a single shutoff valve (23) controlling fluid flow from (Column 4, Lines 28-33, states the shutoff valve 23 shuts off the motor when the pump discharge pressure rises above a predetermined level, so the shutoff valve controls fluid to outlet chamber 101 by shutting off the motor) the center outlet chamber (91/101); a single bypass valve (Column 7, Lines 51-53 state a bypass valve can be used between the outlet and the inlet to control excess pressure) in fluid communication with (Column 7, Lines 51-53) the center outlet chamber (91/101) and each of the plurality of inlet chambers (81), the center outlet chamber (91/101) intersecting (as shown in Figure 4) each of the plurality of inlet chambers (81).
Meza does not teach a single bypass valve within the center outlet chamber…the center outlet chamber having an oval cross section.
Zimmerman describes a wobble plate actuated diaphragm pump, and teaches a single bypass valve (141 comprised of the elements in Column 5, Lines 16-36) within (Column 5, Lines 16-36; Figure 5 shows bypass region 145 within center outlet chamber 125) the center outlet chamber (125; shown in Figure 2 in the center of the pump).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the bypass valve, as taught by Mesa, within the Mesa center outlet chamber, as taught by Zimmerman, to control the pressure in the outlet chamber (Zimmerman Column 5, Lines 16-36).
Moen describes a valve assembly for regulating fluid flow, and teaches the shape of respective chambers, cylinders and plungers can vary and include that of an oval shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the center outlet chamber, as taught by Meza, with an oval cross section, as taught by Moen.  As described by Moen and Meza, there is a need to design the plunger with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the center outlet chamber without “departing from the scope of the disclosure (Moen Column 4, Lines 25-27)”.  MPEP 2143(I)(E)
As to 27, Meza, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach the central outlet chamber (Meza 91/101) defines an axis (see Meza Figure 4 in Claim 9 rejection above) along a longitudinal direction (along the axis shown in Meza Figure 4 in Claim 9 rejection above) of the oval cross section (Meza 91/101, modified by Moen, as described in the Claim 1 rejection above), wherein the axis (see Meza Figure 4 in Claim 9 rejection above) passes through (see Meza Figure 4 in Claim 9 rejection above) a first one (the top one in Figure 4 in Claim 9 rejection above) of the three inlet chambers (Meza 81) and through a midpoint (see Meza Figure 4 in Claim 9 rejection above) between a second one and a third one (the two bottom ones in Figure 4 in Claim 9 rejection above) of the three inlet chambers (Meza 81).
As to 28, Meza, as modified, teaches all the limitations of Claims 1 & 9, and continues to teach the central outlet chamber (Meza 91/101) defines an axis (see Meza Figure 4 in Claim 9 rejection above) along a longitudinal direction (along the axis shown in Meza Figure 4 in Claim 9 rejection above) of the oval cross section (Meza 91/101, modified by Moen, as described in the Claim 1 rejection above), wherein the axis (see Meza Figure 4 in Claim 9 rejection above) passes through (see Meza Figure 4 in Claim 9 rejection above) a first one (the top one in Figure 4 in Claim 9 rejection above) of the three inlet chambers (Meza 81) and through a midpoint (see Meza Figure 4 in Claim 9 rejection above) between a second one and a third one (the two bottom ones in Figure 4 in Claim 9 rejection above) of the three inlet chambers (Meza 81).

Claims 6, 7 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Meza which incorporates by reference Hartley, in view of Moen, in view of Zimmerman, further in view of Kimberlin (U.S. PGPub 2017/0204847).
As to Claim 6, Meza, as modified, teaches all the limitations of Claim 1, but does not teach the single shutoff valve comprises a low pressure spring for changing an adjustable shut off pressure set point of the single shutoff valve, the shut off pressure set point being adjusted by a low pressure adjustment screw, rotation of the low pressure adjustment screw in a first direction raising the shut off pressure point and rotation in a second direction lowering the shut off pressure set point; and wherein the single bypass valve comprises a bypass spring for changing an adjustable shut off pressure set point of the single bypass valve, the shut off pressure set point being adjusted by a bypass adjustment screw, rotation of the bypass adjustment screw in a first direction raising the pressure at which fluid bypasses the outlet chamber and rotation in a second direction lowering the bypass pressure set point.
Kimberlin describes a variable spring/piston actuated valve for a pump, and teaches the use of a low pressure spring (30) for changing an adjustable shut off pressure set point (the pressure difference of a predetermined amount described in Paragraph 0025) of a valve (22), the shut off pressure set point (the pressure difference of a predetermined amount described in Paragraph 0025) being adjusted by (Paragraph 0025) a low pressure adjustment screw (34), rotation of the low pressure adjustment screw c in a first direction (the rotation direction which causes a downward movement of screw 34, compressing spring 30, in Figure 2) raising (the compression of spring 30 will apply pressure to actuator 28, increasing the pressure required to open the valve 22) shut off pressure point (the pressure difference of a predetermined amount described in Paragraph 0025) and rotation in a second direction (the rotation direction which causes an upward movement of screw 34, decompressing spring 30, in Figure 2) lowering (the decompression of spring 30 will release pressure on actuator 28, decreasing the pressure required to open the valve 22) the shut off pressure set point (the pressure difference of a predetermined amount described in Paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention use an adjustment screw to vary the preload, as taught by Kimberlin, of the shutoff spring (as shown in Meza Figure 1) and the bypass valve spring (Meza Column 7, Lines 51-53), as taught by Meza, as modified, to vary the bias of the spring (Paragraph 0007) changing the required pressure points to actuate each respective valve.
The modification of Kimberlin into Meza, as modified, results in the single shutoff valve (Meza 23) comprises a low pressure spring (Kimberlin 30) for changing an adjustable shut off pressure set point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025) of the single shutoff valve (Meza 23), the shut off pressure set point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025) being adjusted by (Kimberlin Paragraph 0025) a low pressure adjustment screw (Kimberlin 34), rotation of the low pressure adjustment screw (Kimberlin 34) in a first direction (the rotation direction which causes a downward movement of Kimberlin screw 34, compressing Kimberlin spring 30, in Kimberlin Figure 2) raising (the compression of Kimberlin spring 30 will apply pressure to Kimberlin actuator 28, increasing the pressure required to open the Kimberlin valve 22) the shut off pressure point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025) and rotation in a second direction (the rotation direction which causes an upward movement of Kimberlin screw 34, decompressing Kimberlin spring 30, in Kimberlin Figure 2) lowering (the decompression of Kimberlin spring 30 will release pressure on Kimberlin actuator 28, decreasing the pressure required to open the Kimberlin valve 22) the shut off pressure set point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025); and wherein the single bypass valve (Meza Column 7, Lines 51-53) comprises a bypass spring (Kimberlin 30) for changing an adjustable shut off pressure set point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025) of the single bypass valve (Meza Column 7, Lines 51-53), the shut off pressure set point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025) being adjusted by (Kimberlin Paragraph 0025) a bypass adjustment screw (Kimberlin 34), rotation of the bypass adjustment screw (Kimberlin 34) in a first direction (the rotation direction which causes a downward movement of Kimberlin screw 34, compressing Kimberlin spring 30, in Kimberlin Figure 2) raising (the compression of Kimberlin spring 30 will apply pressure to Kimberlin actuator 28, increasing the pressure required to open the Kimberlin valve 22) the pressure (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025) at which fluid bypasses (via Meza Column 7, Lines 51-53) the outlet chamber and rotation in a second direction (the rotation direction which causes an upward movement of Kimberlin screw 34, decompressing Kimberlin spring 30, in Kimberlin Figure 2) lowering (the decompression of Kimberlin spring 30 will release pressure on Kimberlin actuator 28, decreasing the pressure required to open the Kimberlin valve 22) the bypass pressure set point (the pressure difference of a predetermined amount described in Kimberlin Paragraph 0025).
As to Claim 7, Meza, as modified, teaches all the limitations of Claims 1 & 6, and continues to teach the pressure set points are independently adjustable.  Since each of the preloads in the respective springs of the shutoff valve and the bypass valve are adjusted, one of ordinary skill in the art would conclude the pressure set points are independently adjustable.
As to Claim 29, Meza, as modified, teaches all the limitations of Claims 1 & 6, and continues to teach the low pressure adjustment screw (Kimberlin 34 modified into the Meza 23) and the bypass adjustment screw (Kimberlin 34 modified into the Meza bypass valve described in Meza Column 7, Lines 51-53) are independently adjustable (see end of paragraph for clarification) by accessing the bypass adjustment screw (Kimberlin 34 modified into the Meza bypass valve described in Meza Column 7, Lines 51-53) and the low pressure adjustment screw (Kimberlin 34 modified into the Meza 23) from an exterior (see end of paragraph for clarification) of the pump (Meza 11, modified as described above).  Since each of the preloads in the respective springs of the shutoff valve and the bypass valve are adjusted, one of ordinary skill in the art would conclude the pressure set points are independently adjustable.  One of ordinary skill in the art would have been motivated to replace the screw at the right side of Meza Figure 1 (next to the number 97 in Meza Figure 1 --not the actual Element 97) with the Kimberlin adjustment screw and spring in the modification described in Claim 6.  This would have placed to adjustment screw at the exterior of the Meza, as modified, pump.  The exact location of the Meza bypass pump is not explicitly described by Meza.  However, by modifying the Kimberlin adjustment screw into the pump, one of ordinary skill in the art would conclude the bypass adjustment screw is located on an exterior of the Meza, as modified, pump, since Kimberlin describes and shows (see Kimberlin Figure 1) the adjustment screw on an exterior of the pump.  Similarly, the placement of the Zimmerman bypass pump was modified into Meza, as modified, in the Claim 1 rejection above.  Zimmerman also shows the bore 149 within which bypass valve 141 sits extending to the exterior of the pump.  As such, one of ordinary skill in the art would be motivated to the place the Kimberlin adjustment screw and spring, so the adjustment screw is accessible from the exterior or Meza, as modified.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Meza which incorporates by reference (Column 1, Lines 6-12) Hartley, in view of Zimmerman, further in view of Moen, further in view of Nakanishi (U.S. PGPub 2018/0119833).
As to 24, Meza, as modified, teaches all the limitations of Claim 1, and continues to teach the outlet chamber (Meza 91/101) has an outlet valve (Meza 97)…wherein the outlet chamber (Meza 91/101) intersects (as shown in Meza Figure 4) each of the plurality of inlet chambers (Meza 81).
Meza, as modified, is silent on the shape of the outlet valve, so does not explicitly teach the outlet valve having an oval cross section.
Nakanashi describes a valve body similar to Meza valve 97, and describes the valves 4/5 may be formed in an elliptical (or oval) shape (Paragraph 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the outlet valve, as taught by Meza, as modified, with an oval cross section, as taught by Nakanashi.  As described by Moen and Nakanashi, there is a need to design the outlet valve with a particular cross-sectional shape.  Since there are only a finite number of cross-sectional shapes, – i.e., circular, elliptical, oval, rectangular, square– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them as the cross-sectional shape of the outlet valve without departing from the scope of the disclosure (Nakanashi Paragraph 0094).  MPEP 2143(I)(E)

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejections for Claims 1 and 21, Applicant argues the cited art of Meza, Hartley, and Moen do not teach a single bypass valve within the center outlet chamber in combination with the rest of the limitations in Claims 1 and 21 --see 06/07/2022 Applicant Remarks, Pages 10-11.  Applicant also states Meza does not teach, but only alludes to having three chambers --see 06/07/2022 Applicant Remarks, Page 11.
Regarding the single bypass valve within the center outlet chamber, Zimmerman (U.S. Patent 5,476,367) was used to teach this feature in combination with the other cited references, as described above.  Regarding Meza teaching three chambers, Meza Column 5, Lines 40-42 describe one pumping chamber 81.  Meza Column 5, Lines 42-44, explicitly “two other identical pumping chambers” are defined in the pump.  One of ordinary skill in the art would conclude the first pumping chamber --defined in Lines 40-42-- plus the “two other identical pumping chambers-- defined in Lines 42-44 constitutes three identical pumping chambers.  Therefore Meza explicitly teaches three identical pumping chambers.
Regarding the 103 rejections for Claim 6, Applicant argues the cited art of Meza, Hartley, Moen, and Kimberlin does not teach amended Claim 6 --see 06/07/2022 Applicant Remarks, Page 12.  However, Applicant does not argue any specifics as to how the cited references fail to teach each of the limitations of Claim 6, and only states in a conclusory manner the references fail to teach Claim 6.  As shown in the Claim 6 rejection above, the combination of Meza which incorporates by reference Hartley, in view of Moen, further in view of Kimberlin, teaches each of the limitations in Claim 6.
Applicant also argues new Claims 27-29 read over the prior art.  As shown in the 103 rejections above, each of new Claims 27-29 is taught by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746